

114 SRES 204 ATS: Recognizing June 20, 2015 as “World Refugee Day”.
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 204IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Cardin (for himself, Mr. Rubio, Mr. Leahy, Mr. Durbin, Mr. Markey, Mrs. Shaheen, Mr. Coons, Mr. Blumenthal, Ms. Baldwin, Mr. Kaine, Ms. Stabenow, Mrs. Murray, Mrs. Boxer, Mr. King, Mr. Brown, Mr. Reed, Mr. Menendez, Mr. Wyden, Ms. Klobuchar, Mrs. Feinstein, Mr. Casey, Mr. Murphy, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 25, 2015Reported by Mr. Corker, without amendmentJuly 14, 2015Considered and agreed toRESOLUTIONRecognizing June 20, 2015 as World Refugee Day.
	
 Whereas World Refugee Day is a global day to honor the courage, strength, and determination of women, men, and children who are forced to flee their homes under the threats of conflict, violence, and persecution;
 Whereas according to the United Nations High Commissioner for Refugees (referred to in this preamble as UNHCR)—
 (1)there are nearly 60,000,000 displaced people worldwide, the highest levels ever recorded, including almost 20,000,000 refugees, 38,000,000 internally displaced people, and 1,800,000 people seeking asylum;
 (2)children account for 51 percent of the refugee population in the world; (3)nearly 4,000,000 refugees have fled Syria since the start of the Syrian conflict and more than 7,600,000 people are internally displaced;
 (4)approximately 1,325,000 people are displaced within Ukraine with approximately 800,000 Ukrainians seeking protection in other countries as a result of a worsening humanitarian situation in nongovernment controlled areas;
 (5)since April 2015, sporadic outbursts of violence in Burundi have prompted more than 100,000 Burundians to flee to the neighboring countries of Rwanda, Tanzania, Uganda, and the Democratic Republic of the Congo;
 (6)violent insurgent attacks in Nigeria have forced 167,000 people to flee to the neighboring countries of Cameroon, Chad, and Niger, and have internally displaced nearly 1,500,000 people;
 (7)more than 88,000 women, men, and children, including many persecuted Rohingya refugees from Burma, have departed on smugglers' boats from the Bay of Bengal since 2014, more than 1,000 of whom have died at sea;
 (8)as of June 2015, more than 100,000 refugees and migrants have crossed the Mediterranean Sea from North Africa and at least 1,800 women, men, and children have died during such crossings or are missing;
 (9)more than 180,000 Iraqi refugees and nearly 3,000,000 internally displaced Iraqis; (10)nearly 6,000,000 internally displaced Colombians;
 (11)nearly 700,000 South Sudanese refugees in neighboring countries; and (12)more than 465,000 refugees from the Central African Republic;
 Whereas refugees who are women and girls are often at a greater risk of sexual violence and exploitation, forced or early marriage, human trafficking, and other forms of gender-based violence;
 Whereas the United States provides critical resources and support to the UNHCR and other international and nongovernmental organizations working with refugees around the world; and
 Whereas since 1975, the United States has welcomed more than 3,000,000 refugees who are resettled in communities across the country: Now, therefore, be it
	
 That the Senate— (1)reaffirms the bipartisan commitment of the United States to promote the safety, health, and well-being of the millions of refugees and displaced persons who flee war, persecution, and torture in search of peace, hope, and freedom;
 (2)calls upon the United States Government— (A)to continue its international leadership role in response to those who have been displaced, including the most vulnerable populations who endure sexual violence, human trafficking, forced conscription, genocide, and exploitation; and
 (B)to find political solutions to existing conflicts and prevent new conflicts from beginning;
 (3)commends those who have risked their lives working individually and for the countless nongovernmental organizations and international agencies such as UNHCR that have provided life-saving assistance and helped protect those displaced by conflict around the world; and
 (4)reiterates the strong bipartisan commitment of the United States to protect and assist millions of refugees and other forcibly uprooted persons worldwide.